—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered January 8, 1997, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by the court’s justification charge is without merit. Although the court’s initial charge was improper because it did not relate the law of justification to the facts of the case, the court cured this error in its supplemental instructions to the jury (see, People v Breland, 109 AD2d 890). When viewed in its entirety, the court’s charge adequately conveyed the proper definitions and elements of the justification defense (see, People v Martinez, 243 AD2d 732; People v Thomas, 179 AD2d 793). The defendant’s remaining contentions regarding the charge are unpreserved for appellate review, and in any event, without merit.
The court’s Sandoval ruling was not an improvident exercise of discretion.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.